UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-7630


WILLIAM LEE JUDY,

                Petitioner - Appellant,

          v.

ERIC WILSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00337-AWA-LRL)


Submitted:   February 25, 2016                 Decided:    March 1, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lee Judy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Lee Judy, a federal prisoner, appeals the district

court’s   order    denying     relief   on   his   28   U.S.C.   § 2241     (2012)

petition.       We have reviewed the record and find no reversible

error.    Accordingly, we grant leave to proceed in forma pauperis

and affirm for the reasons stated by the district court.                     Judy

v. Wilson, No. 2:15-cv-00337-AWA-LRL (E.D. Va. Sept. 22, 2015).

We   dispense    with   oral    argument     because    the   facts   and   legal

contentions     are   adequately    presented      in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2